Title: To James Madison from Israel Whelen, 13 March 1801
From: Whelen, Israel
To: Madison, James


Sir.
Philadelphia March 13. 1801.
I have the honor to inform you that the ship Grand Turk, charter’d at New York to proceed to Tunis finish’d her loading yesterday. Invoices will be transmitted directly from General Stevens to you to prevent delay. I have enquired to day at our Offices, and find the Cargo can be insured at 5 ⅌ Cent premium; you will please to give directions if it is to be effected. The Oak timber directed to be prepared for Algiers, is not yet ready nor can it be procured so as to answer the Order for some time to come. The Shipwrights inform me, that from the nature of the Order, if it were not prepared to a particular pattern so as to answer each other, it would be of little value when it arrived there this circumstance occasions more delay than was expected.
If it should be thought adviseable to send the Yellow pine timber it can only be procured in Carolina, or Georgia and will require considerable time to get it ready.
So soon as it shall be determined whether the whole or any part of the other Articles which have been written for by Mr. OBrien, is to be sent, particularly if it is to be by the Vessel intended to be loaded here, I Should wish to be inform’d of it in time to get them ready. I have the honor to be Very respectfully Sir Your Obedt. servt.
Israel Whelen
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC in a clerk’s hand, signed by Whelen.



   
   See JM to O’Brien, 17 July 1801.



   
   Philadelphia merchant Israel Whelen was purveyor of public supplies (J. Thomas Scharf and Thompson Westcott, History of Philadelphia, 1609–1884 [3 vols.; Philadelphia, 1884], 3:2086–87; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:288, 352).


